 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDLen Martin CorporationandPacific Northwest Dis-trictCouncil, InternationalLadies'GarmentWorkers' Union,AFL-CIO. Case 36-CA-675819 December 1986DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSUpon a charge filed by Pacific Northwest Dis-trict Council,, International Ladies' Garment Work-ers'Union,AFL-CIO (ILGWU) 10 September1984,1 the General Counsel of the National LaborRelations Board issued a complaint 27 SeptemberagainsttheCompany (the Respondent),allegingthat it has violated Section 8(a)(5) and (1) of theNationalLaborRelationsAct.Copies of thecharge and the complaint were duly served on theparties.The complaint alleges that, since 1981, theILGWU has been the designated representative ofan appropriate unit of the Respondent's employees.The Respondent and the ILGWU entered into acontract effective from 19 October 1981 to 19 Oc-tober 1984. About 16 July, Warehouse, Mail Order,Retail Employees and Wholesale Liquor Salesper-sonsUnion, Local 853,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America (Local 853) requested the Re-spondent to recognize it as the exclusive represent-ative of the unit employees. About 19 July, Local853 filed a timely representation petition underSection 9(c) of the Act in Case 32-RC-2024, seek-ing to represent the employees in the unit. About19 July, the incumbent ILGWU requested the Re-spondent to bargain for a successor agreement. TheRespondent and ILGWU met for that purposeabout 28 August. This was the only negotiatingmeetingheld between the Respondent and theILGWU. The complaint alleges that the Respond-ent has failed and refused to bargain with theILGWU since about 6 September. On 5 Octoberthe Respondent filed its answer to the complaintand on 15 October the Respondent filed its amend-ed answer, which superseded its answer, admittingin part and denying in part the allegations of thecomplaint.On 29 October the -General Counsel filed aMotion for Summary Judgment. On 7 Novemberthe Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted. The Respondentfiled a response.'All datesare in 1984 unlessotherwise mdicated.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Respondent contends that the Board shoulddeny the Motion for Summary Judgment and dis-miss the complaint in its entirety becauseRCA DelCaribe, Inc.,2on which the allegations of the com-plaint are premised, was incorrectly decided.The General Counsel asserts that the Respondentseeks only to test the continuing validity of con-trollingprecedent.The Respondent'saffirmativedefense is grounded on but a single contention,namely, thatRCA Del Caribe,which unambiguous-ly declares unlawful the very conduct in which theRespondent in its amended answer admits it has en-gaged, is incorrect and should be reversed. TheGeneral Counsel argues that the Respondent's fac-tual admissions clearly demonstrate that its refusalto bargain constitutes a violation of Section 8(a)(5)and (1) of the Act underRCA Del Caribe.,Weagreewith the General Counsel.In urgingthe Board to reconsider its holding inRCA Del Caribe,the Respondent asserts that thestability of collective-bargaining relationships is notpromoted by requiring continued bargaining withan incumbent union when a valid representationpetition has been filed. Furthermore, it adds, strictemployer neutrality is the simplest and most effec-tivemethod for securing employee rights underSection 7. According to the Respondent,in situa-tions like this one, where an employer only desiresto remain neutral in a bitter labor dispute betweencompeting unions, the Board should not compelcontinued bargaining with the incumbent. This bar-gaining, argues the Respondent, in reality tends tojeopardize an employer's neutrality by allowing itthe option of manipulating the bargaining processto favor either the incumbent or the outside, chal-lenging union.We reject the Respondent's argument and adhereto the Board's reasoning inRCA Del Caribe.Thus,we agree with the Board majority in that case thatin the face of competing unions' demands the"preservation of the status quo through an employ-er's continued bargaining with an incumbent is thebetterway to approximate employer neutrality."RCA Del Caribe,supra at 965.We therefore find that the Respondent has raisedno issue that is properly litigable in this unfairlabor practice proceeding. Accordingly, we grantthe Motion for Summary Judgment.2 262 NLRB 963 (1982).282 NLRB No. 75 LEN MARTIN CORP.483On the basis of the entire 'record, the 'Boardmakes the followingFINDINGS OF FACTI. JURISDICTIONThe Company is a California corporation withan office and place of business in Haywood, Cali-fornia,which is engaged in providing warehousingand other presale services to retail clothing distrib-utors.During the 12 months preceding issuance ofthe complaint, the Respondent in the course andconduct of its business operations,sold goods orservices valued in excess of $50,000 to customersor business enterprises within the State of Califor-nia,which customers or business enterprises them-selves meet one of the Board's, jurisdictional stand-ards,other than the indirect inflow or outflowstandards.We find that the Company isan employ-er engaged in commercewithin themeaning ofSection 2(6) and (7) of the Act, and that bothILGWU and Local 853 are labor organizationswithin the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICEA. The Unit and the ILGWU's RepresentativeStatusThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time productionand maintenance employees, including ship-ping and receiving employees,plantcler-icals/order checkers and porters, employed byRespondent.at its Haywood,California facility;excluding office clerical employees,data proc-essing employees,mechanics, guards, and su-pervisors as, definedin the Act.The ILGWUhas been the designated exclusivecollective-bargaining representative of the employ-ees in the unit since about 16 October 1981.3 Such$The petition filed by Local 853 in Case 32-RC-2024 was processedpursuant to Board authorization.An election was held on 14 Decemberwith the resulting tally: Local 853, 370 votes; ILGWU, 56 votes;and nei-ther, 11 votes. The ILGWU filed timely objections to the conduct of theelectionThe Regional Director overruled the objections and certifiedLocal 853 Subsequently,the ILGWU filed a request for review. TheBoard denied the request for review,thereby upholding the certificationof Local 853. Therefore, the ILGWU, since about 18 March 1985, thedate of the Board's denial of the ILGWU's request for review of the Re-gional Director's Supplemental Decision and Certification of Representa-tive, has not been the exclusive collective-bargaining representative of theunit employees.Member Johansen did not participate in the authorization to proceedwith the election or the denial of the request for review but considersthem the lawof the,case.recognition is embodied in a collective-bargainingagreement,which is effective by its terms for theperiod 19 October 1981 to 19 October 1984.B. The Refusal to BargainAbout 19 July, Local 853 filed a timely petitionfor representation of the Respondent's unit employ-ees.About 19 July the ILGWU, by letter, requestedthe Respondent to bargain collectively with it asthe exclusive collective-bargaining representativeof employees in the unit, for the purpose of negoti-ating a successor collective-bargaining agreementand, about 28 August, the Respondent and theILGWU met for that, purpose. Since about 6 or 7September, the Respondent has, failed and refusedto bargain with the ILGWU.We fmd the Respondent has, by this conduct,violated Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy failing and refusing to ',bargain with theILGWU fora successorcollective-bargainingagreement since about 6 or 7 September, the Com-pany has engaged in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist.4ORDERThe National Labor Relations Board orders thattheRespondent, Len Martin Corporation, Hay-wood, California, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Withdrawing from bargaining with an incum-bent union, which is the exclusive bargaining repre-sentative of its employees in the bargaining unitbased on the filing of a representation petition byan outside, challenging union.(b) In any like or relatedmannerinterferingwith, restraining, or 'coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.4 As previously noted, the ILGWUis no longer the exclusive bargain-ing representative of the unit employees.Therefore, our remedy andOrdershall not include an affirmative bargaining order. 484DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Post at its facility in Hayward, California,copies of the attached notice marked "Appendix."5Copies of the notice, on forms provided by the Re-gionalDirector for Region 32, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedaysinconspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-al Labor Relations Board"shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with an incum-bent, union as the exclusive bargaining representa-tive of our employees in the bargaining unit basedon the filing of a representation petition by an out-side challenging union. _WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.LEN MARTIN CORPORATION